Citation Nr: 1531704	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran's claim has subsequently been transferred to the RO in Atlanta, Georgia.

In October 2011 and November 2013, the Board remanded the Veteran's appeal, for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran was afforded a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record.







FINDINGS OF FACT

1.  The Veteran's service-connected asthma does not cause an exceptional or unusual disability picture to render impractical the application of the regular rating standards.

2.  The Veteran's service-connected disability does not prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The disability picture presented by the Veteran's service-connected asthma disability does not warrant the assignment of an extraschedular rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2014).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claim for an increased disability rating on an extraschedular basis arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  Regarding the Veteran's claim for TDIU, a September 2007 notice letter satisfied the duty to notify provisions.

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, as well as the VA and private post-service treatment records.  The Veteran has also submitted statements in support of his claims. 

The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Additionally, the Veteran was provided with VA examinations in May 2007, November 2011, and December 2014.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The most recent VA examination was provided in December 2014.  The examination reports are based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.   The examination report is adequate; the information provided by the VA examiners is supported by a thorough history, fully reasoned explanations and clinical findings.  A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his symptoms.

Additionally, the Board finds there has been substantial compliance with its October 2011 and November 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

In March 2011, the Veteran had the opportunity to testify at a Board hearing via videoconference over which the undersigned presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned clarified the issue on appeal, inquired as to the etiology of the Veteran's asserted symptoms, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate rating determination has been obtained. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Extraschedular Consideration

The Veteran contends that he is entitled to higher ratings than currently evaluated for his service-connected asthma which is current assigned a 30 percent disability rating, effective March 15, 2007. 

The Board adjudicated the schedular ratings for this condition in its November 2013 decision.  In this decision, the Board determined that a schedular rating in excess of 30 percent was not warranted for asthma according to schedular criteria 38 C.F.R. § 4.91, Diagnostic Code 6602 (2014).  The Veteran did not appeal the Board's November 2013 adjudication on a schedular basis, and it is deemed final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R § 20.1104 (2014).

The scope of review in the present appeal is strictly limited to the issue of entitlement to an increased evaluation on an extraschedular basis asthma.  See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

According to the evidence of record, in August 2006, the Veteran was treated by Dr. K.L.S. at the Atlanta Allergy and Asthma Clinic where he reported he has been treated in the emergency room for his asthma and has received a steroids or steroid shot once in the past 12 months.  He stated he often uses Albuterol, Singular and Advair. 

In a March 2007 letter from Dr. K.L.S., the Veteran's diagnosis for chronic allergy rhinitis and persistent asthma was confirmed.  Dr. K.L.S. noted the Veteran was employed as an electrician and his health declined while working in this type of environment.  As a result of his worsening symptoms, the Veteran has been forced to cut back from full-time to part time and every time he stops his electrical work, his symptoms have improved.  The letter further indicates that the Veteran is unable to work full-time because of his health.  Dr. K.L.S. believed that it was "medically necessary for [the Veteran] to limit his exposure to electrician-type work because of his significant worsening of not work respiratory symptoms but also his skin disorder with dermatitis."  Dr. K.L.S. went on the comment that "[c]ertainly his asthma can deteriorate when exposed to the conditions working as an electrician and I have recommended that he continue to remain away from this as much as possible."

According to a May 2007 VA examination, the Veteran stated that due to his symptoms he is unable to do any strenuous labor or work involving dusty conditions or chemical aerosols.

The Veteran presented testimony on personal hearing in March 2011 to the effect that his asthma had gotten worse and that he was unable to engage in his usual work as an electrician.  He stated that he had frequent asthmatic attacks that lasted from 30 minutes to an hour, and that he was awakened at night on account of his symptoms.  He related that he took medication twice a day.  The Veteran testified that his asthma symptoms had led to a decline in the quality of his life.  During the Veteran's hearing, the representative noted that the Veteran had not had a VA compensation and pension examination since 2007.

In November 2011 the Veteran was afforded a VA respiratory conditions examination, where the Veteran stated he had an asthma attack every other day and sees his pulmonologist, on average, twice a year.  He stated he has not had any emergency room visits in the past year and does not have a home nebulizer for use.  The examiner stated the Veteran has not been employed since 2005.  He was an electrician and stated that his pulmonologist recommended that he stop doing electrical work due to his condition which exacerbated his asthma.  His asthma was better now that he was not doing electrical work.

Finally, in December 2014, the Veteran underwent another VA examination where upon examination, a review of evidence of record, and the Veteran's lay statement, determined the following:

Veteran by trade, is an electrician but unable to continue, due to aggravation of his asthma.  [The] Veteran does qualify for some time of employment, [he is] currently enrolled at SCAD for Graphic Design and may gain low level employment in his field of study or gain employment as a customer service representative, administrative clerk, librarian [assistant], etc., which requires no certification and is mainly sedentary and does not exacerbate his asthma; therefore, it is less likely as not that the [V]eteran's service connected asthma prevent him from obtaining and retaining gainful employment, outside of his skill trade of electrician.

Upon consideration of the evidence of record, the Board finds the Veteran's claim for entitlement to an initial rating in excess of 30 percent for asthma on an extraschedular basis must be denied.  First, the Board finds that the symptoms of this disorder are squarely accounted for under the applicable rating criteria.  Moreover, there is no evidence in the claims file of frequent periods of hospitalization for the Veteran's asthma for the rating period on appeal.  Additionally, there is nothing to show that the disabilities have created marked interference with employment in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.  Rather, the symptoms complained of by the Veteran are those contemplated by the schedular rating criteria.

The Board acknowledges the Veteran's contention that he is unable to continue his employment as an electrician due to his service-connected asthma however, there is no indication that the Veteran is precluded from other employment.

The Board does not doubt that limitations caused by the service-connected asthma have an adverse impact on employability; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that the assigned schedular ratings for the service-connected asthma are adequate, and that extraschedular evaluation is not warranted.

III. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  38 C.F.R. § 4.16(b) (2014).

It is clear from the record that the Veteran is unable to continue employment in his usual trade as an electrician due to his service-connected asthma.  However, the record does indicate the Veteran is currently enrolled as a full time student at SCAD in Graphic Design with an estimated graduation in 2016.  

Currently, he is service-connected for one disability, asthma, rated at a 30 percent disability.  Thus, he does not meet the minimum schedular criteria for entitlement to a TDIU. See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), the Board has also considered whether the appellant's claim for a TDIU should be referred to the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).   As previously discussed, the December 2014 VA examiner determined that although the Veteran is unable to continue employment as an electrician, he is still able to maintain employment.  In addition, given his continuing education in graphic design, the Veteran would be able to work in sedentary employment in an environment that does not trigger or exacerbate his asthma.  Therefore, the Board finds that the case does not present an exceptional or unusual disability picture, or of any other factor which would allow for assignment of an extraschedular rating, such as frequent hospitalizations or marked interference with employment.  Accordingly, referral of this issue for consideration of an extraschedular rating is not warranted. 

Accordingly, the Board finds that the appellant does not meet the schedular criteria under 38 C.F.R. § 4.16(a) or the criteria for referral for extraschedular consideration under 38 C.F.R. § 4.16(b).  Thus, the Board finds a preponderance of the evidence is against the Veteran's claim for a TDIU, and the claim must be denied.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 30 percent for asthma on an extraschedular basis is denied.

Entitlement to a total disability rating based on TDIU due to service-connected disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


